Exhibit 10.22

PROMISSORY NOTE

$4,658,496.00

Effective as of December 27, 2012

FOR VALUE RECEIVED, INLAND REAL ESTATE INCOME TRUST, INC., a Maryland
corporation (whether one or more, "Borrower"), hereby promises to pay to the
order of BANK OF THE OZARKS (together with its successors and assigns and any
subsequent holders of this Promissory Note, the "Lender"), as hereinafter
provided, the principal sum of FOUR MILLION SIX HUNDRED FIFTY-EIGHT THOUSAND
FOUR HUNDRED NINETY-SIX AND NO/100 DOLLARS ($4,658,496.00) or so much thereof as
may be advanced by Lender from time to time hereunder to or for the benefit or
account of Borrower, together with interest thereon at the Note Rate (as
hereinafter defined), and otherwise in strict accordance with the terms and
provisions hereof.

ARTICLE I

DEFINITIONS

Section 1.1            Definitions. As used in this Promissory Note, the
following terms shall have the following meanings:

Account Control Agreement: That certain Blocked Account Control Agreement, dated
as of the date hereof, executed by Guarantor and Lender, relating to the Deposit
Account.

Additional Costs: As defined in Section 2.11(a) of this Note.

Adjusted LIBOR Rate: The interest rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) adjusted daily and determined by Lender to be equal
to the quotient of (a) the LIBOR Rate adjusted daily divided by (b) one minus
the Reserve Requirement as of the relevant date of determination.

Borrower: As identified in the introductory paragraph of this Note.

Business Day: A weekday, Monday through Friday, except a legal holiday or a day
on which banking institutions in Dallas, Texas are authorized or required by law
to be closed. Unless otherwise provided, the term "days" when used herein shall
mean calendar days.

1

 

 

Change: (i) any change after the date of this Note in the risk-based capital
guidelines applicable to Lender or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation or directive (whether or not having the force of law) after the
date of this Note that affects capital adequacy or the amount of capital
required or expected to be maintained by Lender or any entity controlling
Lender.

Charges: All fees, charges and/or any other things of value, if any, contracted
for, charged, received, taken or reserved by Lender in connection with the
transactions relating to this Note and the other Loan Documents, which are
treated as interest under applicable law.

Collateral: All collateral of Lender secured by the Loan Documents, including
the Deposit Account.

Debt: The indebtedness evidenced by this Note.

Debtor Relief Laws: Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts or
similar laws affecting the rights of creditors.

Default Interest Rate: A rate per annum equal to the Note Rate plus eight
percent (8%), but in no event in excess of the Maximum Lawful Rate.

Deposit Account: That certain Account Number 221 000 4723 with Lender, as
depository bank, into which Guarantor has deposited an amount equal to or
greater than the principal amount of this Note.

Event of Default: As defined in Section 3.1 of this Note.

Guarantor (individually and/or collectively as the context may require): INLAND
REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation, and any party
guaranteeing the repayment of all or any part of the indebtedness evidenced by
the Loan Documents, the satisfaction of, or continued compliance with, all or
any part of the Obligations, or both.

Guaranty (individually and/or collectively as the context may require): That or
those instruments of guaranty now or hereafter in effect from Guarantor to
Lender guaranteeing the repayment of all or any part of the indebtedness
evidenced by the Loan Documents, the satisfaction of, or continued compliance
with, the Obligations or both.

Lender: As identified in the introductory paragraph of this Note.

2

 

 

LIBOR Rate: The rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) as published in the "Latest" "three month" "London interbank
offered rate" in the "Money Rates" section of The Wall Street Journal. Any
change in the rate will take effect on the effective date as indicated in The
Wall Street Journal. Interest will accrue on any non-Business Day at the rate in
effect on the immediately preceding Business Day. In the event The Wall Street
Journal ceases to be available to Lender for any reason or ceases to provide
such rate listing, then the LIBOR Rate shall mean the London Interbank Offered
Rate for the applicable period and amount as quoted by another comparable
reference source selected by Lender.

Lien Instrument: The Security Agreement dated as of the date hereof, executed by
Guarantor for the benefit of Lender relating to the Collateral. The Debt and the
obligations created hereby are secured by, among other things, the Lien
Instrument and the other Loan Documents.

Loan Documents: This Note, the Lien Instrument, the Account Control Agreement,
the Guaranty and any and all other agreements, documents and instruments now or
hereafter executed by Borrower, Guarantor or any other Person or party in
connection with the loan evidenced by this Note or in connection with the
payment of the Debt and/or the Related Indebtedness or the performance and
discharge of the obligations related hereto or thereto, together with any and
all renewals, modifications, amendments, restatements, consolidations,
substitutions, replacements, extensions and supplements hereof or thereof.

Loan Term: The period from the effective date hereof to the Maturity Date.

Maturity Date: That date that is one (1) year from the effective date hereof;
subject however, to the right of acceleration as provided in the Loan Documents.

Maximum Lawful Rate: The maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of Texas (or applicable United States federal law
to the extent that it permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law), taking into account
all Charges made in connection with the transaction evidenced by this Note and
the other Loan Documents. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the Debt
and/or the Related Indebtedness, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

3

 

 

Minimum Rate: The rate of six percent (6.0%) per annum.

Note: This Promissory Note.

Note Rate: The lesser of (a) the Maximum Lawful Rate, or (b) the greater of
(i) the Minimum Rate, or (ii) the rate of interest adjusted daily equal to the
Adjusted LIBOR Rate plus three and three-quarters percent (3.75%) (i.e., plus
375 basis points).

Obligations: As defined in Section 3.1(b) of this Note.

Outstanding Principal Balance: The amount of principal then advanced and
outstanding and payable from Borrower to Lender in accordance with the Note.

Payment Date: The first (1st) day of each and every calendar month during the
term of this Note; provided, however, to the extent any Payment Date should fall
on a day which is not a Business Day, such Payment Date shall be deemed to be
the immediately preceding Business Day.

Person: Any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, agency or instrumentality, as well as any natural person.

Regulation D: Regulation D of the Board of Governors of the Federal Reserve
System as the same may be amended or supplemented from time to time.

Regulatory Change: As defined in Section 2.11(a) of this Note.

Related Indebtedness: Any and all debt paid or payable by Borrower or Guarantor
to Lender pursuant to the Loan Documents or any other communication or writing
by or among Borrower, Guarantor and Lender related to the transaction or
transactions that are the subject matter of the Loan Documents, except such debt
which has been paid or is payable by Borrower to Lender under this Note.

Reserve Requirement: On any day, that percentage (express as a decimal fraction)
which is in effect on such day, as provided by the Federal Reserve System for
determining the maximum reserve requirements generally applicable to financial
institutions regulated by the Federal Reserve Board comparable in size and type
to Lender, including, without limitation, basic, supplemental, marginal and
emergency reserves under Regulation D with respect to "Eurocurrency Liabilities"
as currently defined in Regulation D, or under any similar or successor
regulation with respect to Eurocurrency Liabilities or Eurocurrency funding (or
other category of liabilities which includes deposits by reference to which the
LIBOR Rate is determined or any category of extensions of credit which includes
loans by a non-United States office of Lender to United States residents).

4

 

 

Section 1.2            Capitalized Terms. Any capitalized term used in this Note
and not otherwise defined herein shall have the meaning ascribed to each such
term in the Loan Documents.

Section 1.3            Additional Definitions. As used herein, the following
terms shall have the following meanings: (i) "hereof," "hereby," "hereto,"
"hereunder," "herewith" and similar terms mean of, by, to, under and with
respect to this Note or to the other documents or matters being referenced;
(ii) "heretofore" means before, "hereafter" means after, and "herewith" means
concurrently with the date of this Note; (iii) all pronouns, whether in
masculine, feminine or neuter form, shall be deemed to refer to the object of
such pronoun whether same is masculine, feminine or neuter in gender, as the
context may suggest or require; (iv) "including" means including, without
limitation; and (v) all terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.

ARTICLE II

INTEREST RATE AND PAYMENT TERMS

Section 2.1            Interest Rate. Interest on the Outstanding Principal
Balance shall accrue and be adjusted daily at the Note Rate. Upon the occurrence
and during the continuation of a default in the payment of any principal or
interest obligations hereunder, upon the occurrence and during the continuation
of any other Event of Default and at all times after maturity of the Debt (by
acceleration or otherwise), in addition to any other remedies then available to
Lender, the Outstanding Principal Balance shall bear interest at the Default
Interest Rate.

Section 2.2            Payment of Principal and Interest.

(a)                All accrued but unpaid interest on the Outstanding Principal
Balance shall be due and payable in monthly installments beginning on February
1, 2013, and continuing on each Payment Date thereafter through and including
the Maturity Date.

(b)               The outstanding principal balance of this Note and any and all
accrued but unpaid interest hereon shall be due and payable in full on the
Maturity Date or upon the earlier maturity hereof, whether by acceleration or
otherwise.

Section 2.3            Intentionally Deleted.

Section 2.4            Payments. All payments under this Note made to Lender
shall be made in immediately available funds at 8201 Preston Road, Suite 700,
Dallas, Texas 75225 (or at such other place as Lender, in Lender's sole
discretion, may have established by delivery of written notice thereof to
Borrower from time to time), without offset, in lawful money of the United
States of America, which shall at the time of payment be legal tender in payment
of all debts and dues, public and private. Payments by check or draft shall not
constitute payment in

5

 

immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. Central
Standard Time or Central Daylight Time, as applicable, at said place of payment
shall be credited prior to the close of business on the Business Day received,
while payments received by Lender on a day other than a Business Day or after
11:00 a.m. Central Standard Time or Central Daylight Time, as applicable, on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, such payment shall be made on the
immediately preceding Business Day.

Section 2.5            Computation Period. Except for the computation of the
Maximum Lawful Rate which shall be undertaken on the basis of a three hundred
sixty-five (365) or three hundred sixty-six (366) day year, as the case may be,
interest on the Debt and/or Related Indebtedness shall be computed on the basis
of a three hundred sixty (360) day year and shall accrue on the actual number of
days elapsed for any whole or partial month in which interest is being
calculated. In computing the number of days during which interest accrues, the
day on which funds are initially advanced shall be included regardless of the
time of day such advance is made, and the day on which funds are repaid shall be
included unless repayment is credited prior to the close of business on the
Business Day received as provided in Section 2.4 hereof.

Section 2.6            Prepayment. Subject to the terms of this Section 2.6,
Borrower shall have the right to prepay, at any time and from time to time,
without fee, premium or penalty the entire unpaid principal balance of this Note
or any portion thereof, but must also pay the amount of the then accrued but
unpaid interest on the amount of principal being so prepaid. Any such partial
payments of principal shall be applied in an inverse order of maturity to the
last maturing installment(s) of principal.

Section 2.7            Unconditional Payment. Borrower is and shall be obligated
to pay all principal, interest and any and all other amounts which become
payable under this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

6

 

 

Section 2.8            Partial or Incomplete Payments. Remittances in payment of
any part of this Note other than in the required amount in immediately available
funds at the place where this Note is payable shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Lender in full in accordance herewith and shall be made
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks.
Acceptance by Lender of any payment in an amount less than the full amount then
due shall be deemed an acceptance on account only, and the failure to pay the
entire amount then due shall be and continue to be an Event of Default in the
payment of this Note.

Section 2.9            Late Charge. If any payment is not received in full by
Lender within ten (10) days following the date when due, then in addition to
interest accruing at the Default Interest Rate on such overdue payment from the
date due until paid, Borrower shall also pay to Lender a late charge in an
amount equal to five percent (5%) of the amount of such overdue payment.
Borrower acknowledges that it would be extremely difficult or impracticable to
determine Lender's actual damages resulting from any late payment or Event of
Default, and such late charges and accrued interest are reasonable estimates of
those damages and do not constitute a penalty. If Lender determines that the
amount of capital required or expected to be maintained by Lender or any entity
controlling Lender, is increased as a result of a Change, then, within
fifteen (15) days of demand by Lender, Borrower shall pay to Lender the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital that Lender determines is attributable to this Note or
the principal amount outstanding hereunder (after taking into account Lender's
policies as to capital adequacy).

Section 2.10        Intentionally Deleted.

Section 2.11        LIBOR Provisions.

(a)                The Borrower shall pay to Lender from time to time such
amounts as Lender may determine to be necessary to compensate Lender for any
costs incurred by Lender which Lender determines are attributable to its making
or maintaining all or any portion of the indebtedness evidenced hereby as
bearing an interest rate in reference to the LIBOR Rate, or any reduction in any
amount receivable by Lender under this Note in respect of any such indebtedness
(such increases in costs and reductions in amounts receivable being herein
called "Additional Costs"), resulting from any change after the date of this
Note in U.S. federal, state, municipal, or foreign laws or regulations
(including Regulation D), or the adoption or making after such date of any
interpretations, directives, or requirements applying to a class of banks
including Lender under any U.S. federal, state, municipal, or any foreign laws
or regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof ("Regulatory Change"), which: (1) changes the basis of
taxation of any amounts payable to Lender under this Note in respect of any such
indebtedness (other than taxes imposed on the overall net income of

7

 

Lender by the jurisdiction where the Lender's principal office or applicable
lending office is located); or (2) imposes or modifies any reserve, special
deposit, compulsory loan, or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, Lender;
or (3) imposes any other condition affecting this Note (or any of such
extensions of credit or liabilities). Lender will notify the Borrower of any
event occurring after the date of this Agreement that will entitle Lender to
compensation pursuant to this Section 2.11(a) as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation.
Determinations by Lender for purposes of this Section 2.11(a) of the effect of
any Regulatory Change on its costs of making or maintaining all or any portion
of the indebtedness evidenced hereby as bearing an interest rate in reference to
the LIBOR Rate, and of the additional amounts required to compensate Lender in
respect of any Additional Costs, shall be conclusive, provided that such
determinations are made on a reasonable basis.

(b)               If (i) at any time, Lender determines (which determination
shall be conclusive in the absence of manifest error) that any applicable law or
regulation or any change therein or the interpretation or application thereof or
compliance therewith by Lender (a) prohibits, restricts or makes impossible the
charging of interest based on the LIBOR Rate or (b) shall make it unlawful for
Lender to make or maintain the indebtedness evidenced by this Note in
eurodollars, or (ii) at the time of or prior to the determination of the Note
Rate, Lender determines (which determination shall be conclusive in the absence
of manifest error) that by reason of circumstances affecting the London
interbank market generally, (a) deposits in United States Dollars in the
relevant amounts and of the relevant maturity are not available to Lender in the
London interbank market, (b) the Note Rate does not adequately and fairly
reflect the cost to Lender of making or maintaining the loan, due to changes in
administrative costs, fees, tariffs and taxes and other matters outside of
Lender's reasonable control, or (c) adequate and fair means do not or will not
exist for determining the Note Rate as set forth in this Note, then Lender shall
give Borrower prompt notice thereof, and this Note shall bear interest, and
continue to bear interest until Lender determines that the applicable
circumstance described in the foregoing clauses (i)(a) or (b) or (ii)(a), (b) or
(c) no longer pertains, at a comparable rate determined by Lender by reference
to a prime rate or other index as Lender may designate.

Section 2.12                       No Revolver Features. It is expressly agreed
and understood that this Note does not evidence a revolving facility and that no
principal amount prepaid or otherwise paid by Borrower may be reborrowed by
Borrower.

8

 

 

ARTICLE III

EVENTS OF DEFAULT AND REMEDIES

Section 3.1            Events of Default. Each of the following shall constitute
an "Event of Default" hereunder:

(a)                Borrower or Guarantor shall fail, refuse or neglect to pay,
in full, any installment or part of any amount due under this Note or the other
Loan Documents as and when the same shall become due and payable, whether at the
due date thereof stipulated in the Loan Documents, upon acceleration or
otherwise; provided, however, that a failure by Borrower to pay a regularly
scheduled monthly payment due pursuant to this Note shall not constitute an
"Event of Default" hereunder unless such failure continues for at least ten (10)
days after the due date thereof;

(b)               Borrower or Guarantor shall fail, refuse or neglect, or cause
others to fail, refuse or neglect to comply with, perform and discharge fully
and timely any of the covenants, conditions, warranties, representations and
other obligations (other than to repay the indebtedness evidenced by this Note)
made or undertaken by Borrower, Guarantor or any other party to the Loan
Documents to Lender or others as set forth in the Loan Documents (collectively,
the "Obligations"), as and when called for; provided, however, that a failure by
Borrower to timely satisfy an Obligation shall not constitute an "Event of
Default" hereunder if such failure is fully cured by Borrower on or before the
expiration of the Cure Period (hereinafter defined). As used herein, the term
"Cure Period" means a thirty (30) day period commencing upon Lender's written
notice to Borrower of Borrower's failure to satisfy the subject Obligation;
provided, however, if (1) the subject failure is, by its nature, not readily
susceptible to cure within thirty (30) days, and (2) Borrower commences such
cure process within the initial thirty (30) day period and diligently pursues
same to completion within one hundred twenty (120) days of the initial failure
by Borrower to satisfy the subject Obligation, then such failure shall not
constitute an "Event of Default";

(c)                Any representation, warranty or statement made by Borrower,
Guarantor or others in, under or pursuant to the Loan Documents or any affidavit
or other instrument executed or delivered with respect to the Loan Documents or
the Indebtedness is determined by Lender to be false or misleading in any
material respect as of the date hereof or thereof or shall become so at any time
prior to the repayment in full of the Indebtedness;

9

 

 

(d)               Borrower or Guarantor (i) shall execute an assignment for the
benefit of creditors or an admission in writing in any insolvency proceeding of
Borrower's or Guarantor's inability to pay, or Borrower's or Guarantor's failure
to pay, its debts generally as such debts become due; (ii) shall allow the
appointment of a receiver, trustee or custodian of Borrower or Guarantor, which
receiver, trustee or custodian is not discharged within sixty (60) days after
the appointment; (iii) files as a debtor a petition, case, proceeding or other
action pursuant to, or voluntarily seeks the benefit or benefits of, any Debtor
Relief Law, or takes any action in furtherance thereof; (iv) files either a
petition, complaint, answer or other instrument which seeks to effect a
suspension of, or which has the effect of suspending, any of the rights or
powers of Lender granted in this Note or in any Loan Document; or (v) allows the
filing of a petition, case, proceeding or other action against Borrower as a
debtor under any Debtor Relief Law or seeks the appointment of a receiver,
trustee, custodian or liquidator of Borrower or Guarantor, or of any significant
part of Borrower's or Guarantor's other property, and (a) Borrower or Guarantor
admits, acquiesces in or fails to contest diligently the material allegations
thereof, (b) the petition, case, proceeding or other action results in the entry
of an order for relief or order granting the relief sought against Borrower or
Guarantor, or (c) the petition, case, proceeding or other action is not
permanently dismissed or discharged on or before the earlier of trial thereon or
thirty (30) days following the date such petition, case, proceeding or other
action was filed;

(e)                Borrower or Guarantor shall dissolve, terminate or liquidate
or merge with or be consolidated into any other entity; or

(f)                An Event of Default shall occur under any of the Loan
Documents.

Section 3.2            Remedies. Upon the occurrence of an Event of Default,
Lender shall have the immediate right, at the sole discretion of Lender and
without notice, presentment for payment, demand, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration or any other notice or any other action (ALL OF WHICH
BORROWER HEREBY EXPRESSLY WAIVES AND RELINQUISHES) (i) to declare the entire
unpaid balance of the Debt and/or the Related Indebtedness (including the
outstanding principal balance hereof, including all sums advanced or accrued
hereunder or under any other Loan Document, and all accrued but unpaid interest
thereon) at once immediately due and payable (and upon such declaration, the
same shall be at once immediately due and payable) and may be collected
forthwith, whether or not there has been a prior demand for payment and
regardless of the stipulated date of maturity; (ii) to foreclose any liens and
security interests securing payment hereof or thereof (including any liens and
security interests covering any portion of the Collateral); and (iii) to
exercise any of Lender's other rights, powers, recourses and remedies under this
Note, under any other Loan Document or at law or in equity, including, without
limitations, the right to offset and apply any and all monies in the Deposit
Account against amounts due under this Note, and the same (a) shall be
cumulative and concurrent, (b) may be pursued separately, singly, successively
or concurrently against Borrower or others obligated for the repayment of this
Note or any part hereof, or against any one or more of them, or against the
Collateral, at the sole discretion of Lender, (c) may be exercised as often as

10

 

occasion therefor shall arise, it being agreed by Borrower that the exercise,
discontinuance of the exercise of or failure to exercise any of the same shall
in no event be construed as a waiver or release thereof or of any other right,
remedy or recourse, and (d) are intended to be, and shall be, nonexclusive. All
rights and remedies of Lender hereunder and under the other Loan Documents shall
extend to any period after the initiation of foreclosure proceedings, judicial
or otherwise, with respect to the Collateral or any portion thereof. Without
limiting the provisions of Section 4.18 hereof, if the Debt and/or the Related
Indebtedness, or any part hereof, is collected by or through an attorney-at-law,
Borrower agrees to pay all costs and expenses of collection, including Lender's
attorneys' fees, whether or not any legal action shall be instituted to enforce
this Note. This Note is also subject to acceleration as provided in the Lien
Instrument.

ARTICLE IV

MISCELLANEOUS

Section 4.1            No Waiver; Amendment. No failure to accelerate the Debt
and/or the Related Indebtedness by reason of an Event of Default hereunder,
acceptance of a partial or past due payment or indulgences granted from time to
time shall be construed (i) as a novation of this Note or as a reinstatement of
the Debt and/or the Related Indebtedness or as a waiver of such right of
acceleration or of the right of Lender thereafter to insist upon strict
compliance with the terms of this Note, or (ii) to prevent the exercise of such
right of acceleration or any other right granted under this Note, under any of
the other Loan Documents or by any applicable laws. Borrower hereby expressly
waives and relinquishes the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing. The failure to exercise any
remedy available to Lender shall not be deemed to be a waiver of any rights or
remedies of Lender under this Note or under any of the other Loan Documents, or
at law or in equity. No extension of the time for the payment of this Note or
any installment due hereunder, made by agreement with any Person now or
hereafter liable for the payment of this Note, shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender specifically, unequivocally
and expressly agrees otherwise in writing. This Note may not be changed orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change or modification is sought.

11

 

 

Section 4.2            WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN
DOCUMENTS TO THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF
SEVERALLY WAIVE AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION.
BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY
MORATORIUM, REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION,
REDEMPTION, APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY
THE CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE
THEREOF, BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL,
AGAINST THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE
OR BY THE OTHER LOAN DOCUMENTS.

Section 4.3            Interest Provisions.

(a)                Savings Clause. It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the Debt and the Related Indebtedness (or applicable United States federal law
to the extent that it permits Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount
(i) contracted for, charged, taken, reserved or received pursuant to this Note,
any of the other Loan Documents or any other communication or writing by or
between Borrower and Lender related to the transaction or transactions that are
the subject matter of the Loan Documents; (ii) contracted for, charged, taken,
reserved or received by reason of Lender's exercise of the option to accelerate
the Maturity Date and/or the maturity of the Related Indebtedness; or
(iii) Borrower will have paid or Lender will have received by reason of any
voluntary prepayment by Borrower of the Debt and/or the Related Indebtedness,
then it is Borrower's and Lender's express intent that all amounts charged in
excess of the Maximum Lawful Rate shall be automatically canceled, ab initio,
and all amounts in excess of the Maximum Lawful Rate theretofore collected by
Lender shall be credited on the principal balance of the Debt and/or the Related
Indebtedness (or, if the Debt and all Related Indebtedness have been or would
thereby be paid in full, refunded to Borrower), and the provisions of this Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if the Debt has been
paid in full before the end of the stated term of this Note, then Borrower and
Lender agree that Lender shall, with reasonable promptness after Lender
discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Lawful Rate, either refund such excess interest to
Borrower and/or credit such excess interest against the Debt and/or any Related
Indebtedness then owing by Borrower to Lender. Borrower hereby agrees that as a
condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have
sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Debt and/or the Related Indebtedness
then owing by Borrower to Lender. All sums contracted for, charged, taken,
reserved or received by Lender for the use, forbearance or detention of the Debt
and/or the Related Indebtedness shall, to the extent permitted by applicable
law, be amortized or spread, using the actuarial method, throughout the stated
term of this Note and/or the Related Indebtedness (including any and all renewal
and extension periods) until payment in full so that the rate or amount of
interest on account of the Debt and/or the Related Indebtedness does not exceed
the Maximum Lawful Rate from time to time in effect and applicable to the Debt
and/or the Related Indebtedness for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
the Debt and/or any of the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

(b)               Ceiling Election. To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Debt and/or the Related Indebtedness, Lender will utilize the
weekly ceiling from time to time in effect as provided in such Chapter 303, as
amended. To the extent United States federal law permits Lender to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Lender will rely on United States federal law instead of such Chapter 303
for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, Lender may, at
its option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

Section 4.4            Use of Funds. Borrower hereby warrants, represents and
covenants that (i) the loan evidenced by this Note is made to Borrower solely
for the purpose of acquiring or carrying on a business or commercial enterprise;
(ii) all proceeds of this Note shall be used only for business and commercial
purposes; and (iii) no funds disbursed hereunder shall be used for personal,
family, agricultural or household purposes.

12

 

 

Section 4.5            Further Assurances and Corrections. From time to time, at
the request of Lender, Borrower will (i) promptly correct any defect, error or
omission which may be discovered in the contents of this Note or in any other
Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file (or cause to be executed, acknowledged,
delivered, recorded and/or filed) such further documents and instruments
(including further deeds of trust, security agreements, financing statements,
continuation statements and assignments of rents) and perform such further acts
and provide such further assurances as may be reasonably necessary, desirable or
proper, in Lender's opinion, (a) to carry out more effectively the purposes of
this Note and the other Loan Documents and the transactions contemplated
hereunder and thereunder, (b) to confirm the rights created under this Note and
the other Loan Documents, (c) to protect and further the validity, priority and
enforceability of this Note and the other Loan Documents and the liens and
security interests created thereby, and (d) to subject to the Loan Documents any
property of Borrower intended by the terms of any one or more of the Loan
Documents to be encumbered by the Loan Documents; and (iii) pay all costs in
connection with any of the foregoing.

Section 4.6            WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO THIS
NOTE OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

Section 4.7            Governing Law; Submission to Jurisdiction.

(a)                This Note is executed and delivered as an incident to a
lending transaction substantially negotiated and consummated in Dallas County,
Texas, and shall be governed by and construed in accordance with the laws of the
State of Texas; provided, however, to the extent that any such state laws may
now or hereafter be preempted by federal law, such federal law shall so govern
and be controlling.

13

 

 

(b)               Borrower, for itself and its successors and assigns, hereby
irrevocably (i) submits to the nonexclusive jurisdiction of the state and
federal courts in Texas; (ii) waives, to the fullest extent permitted by law,
any objection that it may now or in the future have to the laying of venue of
any litigation arising out of or in connection with this Note or any Loan
Document brought in the District Court of Dallas County, Texas, or in the United
States District Court for the District and Division thereof located in Dallas
County, Texas; (iii) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in such court or that such court
is an inconvenient forum; and (iv) agrees that any legal proceeding against any
party to any of the Loan Documents arising out of or in connection with any of
the Loan Documents may be brought in one of the foregoing courts. Borrower
agrees that service of process upon Borrower may be made by certified or
registered mail, return receipt requested, at its address specified herein.
Nothing herein shall affect the right of Lender to serve process in any other
manner permitted by law or shall limit the right of Lender to bring any action
or proceeding against Borrower or with respect to any of Borrower's property in
courts in other jurisdictions. The scope of each of the foregoing waivers is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Borrower acknowledges that these waivers are a material
inducement to Lender's agreement to enter into the agreements and obligations
evidenced by the Loan Documents, that Lender has already relied on these waivers
and will continue to rely on each of these waivers in related future dealings.
The waivers in this Section 4.7 are irrevocable, meaning that they may not be
modified either orally or in writing, and these waivers apply to any future
renewals, extensions, amendments, modifications or replacements in respect of
any and all of the applicable Loan Documents. In connection with any litigation,
this Note may be filed as a written consent to a trial by the court.

Section 4.8            Counting of Days. If any time period referenced hereunder
ends on a day other than a Business Day, such time period shall be deemed to end
on the immediately preceding Business Day.

Section 4.9            Relationship of the Parties. Notwithstanding any prior
business or personal relationship between Borrower and Lender, or any officer,
director or employee of Lender, that may exist or have existed, the relationship
between Borrower and Lender is solely that of debtor and creditor. Borrower and
Lender are not partners or joint venturers, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor. Lender has no
fiduciary or other special relationship with or duty to Borrower and none is
created hereby or may be inferred from any course of dealing, conduct, act or
omission of Lender.

14

 

 

Section 4.10        Successors and Assigns. The terms and provisions hereof
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective successors, successors-in-title and assigns, whether by voluntary
action of the parties, by operation of law or otherwise, and all other Persons
claiming by, through or under them. The terms "Borrower" and "Lender" as used
hereunder shall be deemed to include their respective successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other Persons claiming by, through or
under them.

Section 4.11        Joint and Several Liability. If Borrower consists of more
than one Person, each shall be jointly and severally liable to perform the
obligations of Borrower under this Note.

Section 4.12        Time is of the Essence. Time is of the essence with respect
to all provisions of this Note and the other Loan Documents.

Section 4.13        Headings. The Article, Section and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify, define, limit, amplify or be used in construing the text, scope or
intent of such Articles, Sections or Subsections.

Section 4.14        Controlling Agreement. In the event of any conflict between
the provisions of this Note and the other Loan Documents, it is the intent of
the parties hereto that the provisions of this Note shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of this Note and the other Loan
Documents and that this Note and the other Loan Documents shall not be subject
to the principle of construing their meaning against the party that drafted
same.

Section 4.15        Notices. All notices or other communications required or
permitted to be given pursuant to this Note shall be in accordance with the
notice provisions of the Lien Instrument.

Section 4.16        Severability. If any provision of this Note or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, then neither the remainder of this Note
nor the application of such provision to other Persons or circumstances nor the
other instruments referred to herein shall be affected thereby, but rather shall
be enforced to the greatest extent permitted by applicable law.

15

 

 

Section 4.17        Right of Setoff. In addition to all liens upon and rights of
setoff against the money, securities or other property of Borrower given to
Lender that may exist under applicable law, Lender shall have and Borrower
hereby grants to Lender a lien upon and a right of setoff against all money,
securities and other property of Borrower, now or hereafter in possession of or
on deposit with Lender, whether held in a general or special account or deposit,
for safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.

Section 4.18        Costs of Collection. If any holder of this Note retains an
attorney-at-law in connection with any Event of Default or at maturity or to
collect, enforce or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all costs and expenses of collection or incurred by such holder or in
any such suit or proceeding, including reasonable attorneys' fees.

Section 4.19        Statement of Unpaid Balance. At any time and from time to
time, Borrower will furnish promptly, upon the request of Lender, a written
statement or affidavit, in form satisfactory to Lender, stating the unpaid
balance of the Debt and the Related Indebtedness and that there are no offsets
or defenses against full payment of the Debt and the Related Indebtedness and
the terms hereof, or if there are any such offsets or defenses, specifying them.

Section 4.20        NO ORAL AGREEMENTS. THIS PROMISSORY NOTE AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions hereof and the other Loan Documents may be amended or waived only by
an instrument in writing signed by Borrower and Lender.

[SIGNATURE PAGE FOLLOWS]

16

 

EXECUTED to be effective as of the date first written above.

  BORROWER:

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation


By: /s/ David Z. Lichterman                           
         Name: David Z. Lichterman
         Title: Treasurer/Chief Accounting Officer

 

 

17

